Certified Question of State Law, United States District Court for the Northern District of Ohio, Western Division, No. 3:06 CV 40010. This cause is pending before the court on the certification of a state law question from the United States District Court for the Northern District of Ohio, Western Division. Upon consideration of the motion to clarify the filing deadline for petitioner’s reply brief,
It is ordered by the court that the motion is denied, and petitioner is ordered to comply with the time provision outlined in S.Ct.Prac.R. VI(4).